983 So. 2d 924 (2008)
Amanda RELLE
v.
Charles J. MAYFIELD, U.S. Agencies Casualty Insurance Company and United Services Automobile Association.
No. 2008-C-0857.
Supreme Court of Louisiana.
June 6, 2008.
In re Relle, Amanda;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 476,060; to the Court of Appeal, First Circuit, No. 2007 CA 1167.
Denied.
KIMBALL, J., would grant in part on the issue of arbitrary and capricious conduct, otherwise, denied.
KNOLL, J., would grant in part on the issue of arbitrary and capricious conduct, otherwise, denied.